UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-171636 INSPIRED BUILDERS, INC. (Exact name of registrant as specified in its charter) Nevada 27-1989147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 233 Wilshire Boulevard, Suite 830 Santa Monica, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 526-8400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x As ofAugust 14, 2012, there were 11,025,000shares of Common Stock, par value $0.001 per share, outstanding. Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10-13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 15 PART II-OTHER INFORMATION Item 1.Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 16 Item 4.Mine Safety Disclosures 16 Item 5.Other Information 16 Item 6.Exhibits 16 SIGNATURES 17 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. INSPIRED BUILDER, INC CONDENSED BALANCE SHEETS (UNAUDITED) ASSETS June 30, September 30, CURRENT ASSETS (Audited) Cash $ $ Prepaid expenses - TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued interest - Notes payable - related party - Note payable - TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Preferred Stock, $0.001 par value, 5,000,000 shares authorized,none issued and outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized,11,025,000 and 11,025,000 shares issued and outstanding, respectively $ $ Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to condensed unaudited financial statements. 4 INSPIRED BUILDERS, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Nine Months Ended June 30, Construction revenue $
